DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 8th, 2021 have been entered. Claims 5-7, 10-11, and 16-50 remain pending in the application. Applicant’s amendments to the claims have overcome the 112b Rejections previously set forth in the Final Office Action mailed February 3rd, 2021and are hereby withdrawn in light of their correction. However, additional Claim Objections are necessitated alongside new 112b Rejections as set forth below in light of applicant’s amendments.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 37-50 have been renumbered 40-53 to reflect the originally entered and cancelled claims 37-39. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 32, and 34 (and all dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21-23 and 25, the limitation “said peripheral portion” is recited. There is confusing antecedent basis for this term as two ‘peripheral portions’ have been established in claim 34 (that claims 21-23 and 25 are dependent thereon). For the purposes of examination “said peripheral portion” in claim 21 is construed as ‘both peripheral portions’, while in claims 22, 23, and 25 “said peripheral portion” is construed as ‘at least one peripheral portion’.
Regarding claim 32, the limitation “said lower mattress ticking assembly” is recited. There is a lack of sufficient antecedent basis as “a lower mattress ticking assembly” has not been properly introduced. For the purposes of examination, claim 32 is still considered to depend upon claim 10, but for the sake of compact prosecution, claim 10 is construed more narrowly to depend upon claim 51 rather than claim 34. As any other remedy would necessitate introducing the lower mattress ticking assembly into either claims 10 or 32, and claim 32 still necessitates the particulars of claim 10 due to “said second lower mattress core assembly” in claim 32.
Regarding claim 34, the limitation “an original manufactured mattress” and “said original manufactured mattress” are recited. The term ‘original’ is a relative term that is not further clarified by an originally manufactured mattress with only two core assemblies may be enhanced by the end-user… on an "after-market" basis atop the original two core elements 601 and 603” and “an originally manufactured mattress conforms to the design depicted in FIGS. 4 and 5, and the two core assemblies may be enhanced by the end-user… on an "after-market" basis atop the original two core elements 801 and 802.”. The term ‘original’ therefore has no explicit definition. The term itself is a relative term that can include the definition (unbounded) as first of its kind (which is not permissible subject matter as determination of such is conferred solely by the office). In which case it is not clear what the limitation should be as it’s an otherwise redundant limitation (upon appropriate allowance of a claim prospectively). For the purposes of examination, the limitation is construed to be cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 5-7, 10, 16-28, 32, 35-36, and {41-53} is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden (U.S. Pat. No. 7,062,808) in view of McCain et al. (U.S. Pub. No. 20020088054) hereafter “McCain” and Rensink (U.S. Pub. No. 2013/0111672). As notice, in light of applicant’s amendments and the order/dependencies thereof altering considerably, Examiner must evaluate claim 34 before all others as the sole independent claim of applicant’s application, attempt will be made to keep the claims in order of dependency.
Regarding claim 34, Brogden discloses (FIGS. 1 and 2) a
As applicant defines in paragraph 00187(a) “Mattress means a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon”. Where further, applicant defines in paragraph 00187(c) “Ticking means the outermost layer of fabric or related material that encloses the core and upholstery materials of a mattress. A mattress ticking may consist of several layers of fabric or related materials quilted together”. Wherein Brogden states “the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing, a spunbond/meltblown/spunbond olefin, a woven polyester, a woven cotton-polyester blend, and combinations thereof” (Col. 5, lines 51-55); where further “The bottom encasing 12 and the top encasing 14 can be made from the same materials or different materials” (Col. 5, lines 32-34). Therefore, because Brogden’s encasings can be fabric in material (as stated in Col. 5, lines 51-55 and further understood to be applicable to the bottom encasing as stated in Col. 5, lines 32-34), and the encasings are the outermost layer of fabric or related materials that encloses the core and upholstery materials of a mattress’, Brogden clearly presents a ticking exact to applicant’s explicit definitions that culminates in a full mattress. Where applicant has further explicitly defined a mattress to concern a ticking filled with a resilient material used alone or in combination with intended or promoted for sleeping upon. Notably the mattress of Brogden (10; FIG. 10) can be used alone or in combination with other products, is a resilient material, and such resilient material is further encased in a ticking as applicant sets forth in paragraph 00187 under explicit definitions.
However, Brogden does not explicitly disclose said mattress core assembly comprising a plurality of foam elements; nor a fire barrier layer disposed between said upper mattress ticking assembly and said mattress core assembly; and wherein said original manufactured mattress having flame resistant properties that meets the flammability standards of 16 CFR 1633.
Regardless, Rensink teaches (FIG. 3) a mattress assembly (as illustrated in FIG. 3) comprising a mattress ticking assembly (22; FIG. 3), a mattress core assembly (18, 12, 20; FIG. 3), wherein the mattress core assembly comprises a plurality of foam elements (As exemplified in FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of foam elements in Rensink (18, 12, 20) into the core of Brogden (10; FIG. 2). Where the results would have been predictable as both Brogden and Rensink concern bedding assemblies with mattress cores thereof. Where further advantageously, the incorporation thereof would provide additional comfort to the bed occupant as recognized in Rensink (paragraph 0021: “one or more cushion layers… provide the mattress with additional comfort and may be used alone or in various combinations”).
Rensink further teaches a fire barrier layer disposed between an upper mattress ticking assembly and a mattress core assembly (paragraph 0027 and paragraph 0007 that a “flame or fire retardant sock (referred to as an FR sock) may also be provided to enclose the completed mattress. Per regulations, this provides a covering for the mattress that meets an open flame standard. Alternatively, a flame retardant or resistant fiber layer may be provided below quilting if desired”)

However, Brogden still does not explicitly disclose wherein the upper mattress ticking assembly is an integral upper mattress ticking assembly (14; FIG. 1) having an upper portion and a lower portion comprising: the upper portion comprising an upper side extending over said top side of said mattress core assembly and a first peripheral portion extending over an upper portion of said peripherally-extending side of said mattress core assembly; the lower portion comprising a second peripheral portion extending over a lower portion of said peripherally-extending side of said mattress core assembly, and a lower side disposed under only a portion of the bottom side of the mattress core assembly; said upper side and said first peripheral portion comprising a first ticking fabric, said second peripheral portion and said lower side comprising a second ticking fabric, said first peripheral portion of said first ticking fabric attached to said second peripheral portion of said second ticking fabric, and said first ticking fabric being different from said second ticking fabric.
Regardless, McCain teaches (FIGS. 4 and 8-10) a mattress assembly with an upper mattress ticking assembly (as illustrated in FIGS. 4 and 8-10) having an upper portion (134/32; FIG. 10) and a lower portion (135/135a) comprising: the upper portion comprising an upper side (32) extending over 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the differentiated material configuration of McCain’s upper mattress ticking assembly (as illustrated in FIGS. 8-10) into the upper mattress ticking assembly of Brogden (14; FIG. 1). Where the results would have been predictable as both Brogden and McCain are concerned with mattress assemblies, and further advantageously, the cost of manufacture would be reduced as McCain indicates (Paragraph 0037: “a less expensive, less attractive sheet of textile material 135 such as a nylon scrim, respectively”), where obviously, the attractiveness of the sheets is marginal due to the sheet being disposed toward the bottom general scrutinizing view. Therefore it would be more cost effective to produce the lower scrim sheet as a nylon scrim sheet with elastic elements thereon (37; FIG. 10).

Regarding claim 5, Brogden in view of Rensink and McCain discloses (McCain: FIG. 10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly comprises a plurality of textile materials (McCain: 33; FIG 10) that are quilted or joined together to form a unitary fabric (As illustrated in FIGS. 8-10).
Regarding claim 6, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly comprises a plurality of fabric layers (Rensink: paragraph 0007). Where notably, the inclusion of a resistant fiber layer in addition to the fiber/fabric layer of Brogden and Rensink and McCain (Brogden: 28, FIG. 2/McCain: 33; FIG. 10; Rensink: paragraph 0007), would provide such that a top side of the upper mattress ticking assembly comprises a plurality of fabric layers.
Regarding claim 16, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2; McCain: FIG. 10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly extends over said top side of said mattress core assembly (Brogden: as illustrated in FIG. 2; McCain: as illustrated in FIG. 10), and said lower side of said upper mattress ticking assembly extends over only a portion of said lower side of said mattress core assembly adjacent to the peripherally-extending side of said mattress core assembly (Brogden: as illustrated in FIG. 2; McCain: as illustrated in FIG. 10).
Regarding claim 17, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2; McCain: FIGS. 10) the mattress of claim 16 wherein an edge of said lower side of said upper mattress ticking assembly define an opening (Brogden: along 36; FIG. 2; McCain: along 37; FIG. 10) for receiving said mattress core assembly (Brogden: as illustrated between FIGS. 1 and 2; McCain: as illustrated in FIG. 10).
Regarding claim 35, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1/2; McCain: FIGS. 8-10) the mattress of claim 34 wherein said upper side of said upper mattress ticking assembly extends over said top side of the mattress core assembly (Brogden: As illustrated in FIG. 2; McCain: as illustrated in FIGS. 8-10), and said peripheral portion of said upper mattress ticking assembly extends over said peripherally- extending side of said mattress core assembly and only a portion of said bottom side of the mattress core assembly adjacent to the peripherally-extending side of the mattress core assembly (Brogden: As illustrated in FIG. 2; McCain: as illustrated in FIG. 10).
Regarding claim 36, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 2; McCain: FIGS. 8 and10) the mattress of claim 35 wherein an edge of said 
Regarding claim {41}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer extend completely around said mattress core assembly (Rensink: Paragraph 0027: “flame or fire retardant sock (referred to as an FR sock) may also be provided to enclose the completed mattress”).
Regarding claim {42}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer provides flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027: “Per regulations, this provides a covering for the mattress that meets an open flame standard”).
Regarding claim {43}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said upper mattress ticking assembly and said fire barrier layer in combination together are 
Regarding claim {44}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer comprises one or more fire barrier interliners (paragraph 0027: “fire retardant sock”).
Regarding claim {45}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said second peripheral portion of said upper mattress ticking comprises a knitted fabric (Brogden: Col. 5, lines 51-53 that “In one embodiment, the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing; McCain: paragraph 0004: “skirt material layer Such pads have also been made using side skirt material which is itself knitted or woven from elastic thread” with consideration to paragraph 0037).
Regarding claim {46}, Brogden in view of Rensink and McCain discloses the mattress of claim {45} wherein said knitted fabric comprises an elastic polyurethane material. Obviously and eminently in the combination of Brogden and McCain as set forth in claim 34, it would be obvious to retain the polyurethane backing that lends a waterproofing characteristic as the primary reference Brogden considered (Col. 2, lines 4-8).
Regarding claim {47}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said upper mattress ticking assembly comprises elastomeric properties (McCain: paragraph 0037: nylon; where nylon is known in the art to have elastomeric properties).
Regarding claim {48}, Brogden in view of Rensink and McCain discloses the mattress of claim {47} wherein said lower portion of said upper mattress ticking comprises an elastomeric fabric (McCain: paragraph 0037: nylon; where nylon is known to be an elastomeric fabric in the art).
Regarding claim {49}, Brogden in view of Rensink and McCain discloses (McCain: FIGS. 8 and 10) the mattress of claim {47} wherein said lower portion of said upper mattress ticking comprises an elastic band (McCain: 37; FIGS. 8 and 10 as set forth in claim 34 previously).
Regarding claim {50}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said first peripheral portion is sewn to said second peripheral portion. Notably, McCain sets forth in Paragraph 0036: “The two separate pieces of material are joined together at their adjoining peripheries 134b and 135a”. Where manners of joining are further set forth in McCain in paragraph 0030: “joined together in any appropriate manner, such as by stitching”.
Regarding claim {51}, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 34 further comprising: a lower mattress ticking assembly (Brogden: 12; FIG. 1) comprising a lower side (16; FIG. 2) extending over said bottom side of said mattress core assembly (as illustrated in FIG. 2) and a peripheral portion (20; FIG. 2) extending over a portion of said peripherally-extending side of said mattress core assembly (as illustrated in FIG. 2); and said peripheral portions of said upper and lower mattress ticking assemblies overlap each other along said peripherally-extending side of said mattress core assembly (As illustrated in FIG. 2).
Regarding claim 7, Brogden in view of Rensink and McCain discloses (Rensink: paragraph 0007) the mattress of claim {51} wherein said upper mattress ticking assembly is thicker than said lower mattress ticking assembly (as eminently demonstrated in McCain: FIG. 10 and conveyed alongside Brogden: FIGS. 1 and 2).
Regarding claim 10, Brogden in view of Rensink and McCain discloses (Rensink: FIGS. 3; Brogden: FIGS. 1 and 2) the mattress of claim {51} wherein said mattress core assembly comprises a first upper mattress core assembly (24/20; FIG. 3) disposed on a second lower mattress core assembly (12/18; FIG. 3), said first mattress core assembly having a first top side (along the uppermost 22; FIG. 3), a first bottom side (atop and along 12; FIG. 3), and a first peripherally-extending side disposed between said 
Regarding claim 32, Brogden in view of Rensink and McCain discloses (Rensink: FIGS. 3; Brogden: FIGS. 1 and 2) the mattress of claim 10 wherein said lower mattress ticking assembly extends over said bottom side and said peripherally-extending side of said second lower mattress core assembly (As illustrated in Brogden: FIGS. 1 and 2).
Regarding claim 18, Brogden in view of Rensink and McCain discloses (FIG. 2) the mattress of claim 51 wherein said upper mattress ticking assembly and said lower mattress ticking assembly are physically attached together (As illustrated in FIG. 2 as by elastic in [26]).
Regarding claim 19, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim {51} wherein said upper and said lower mattress ticking assemblies extends over at least fifty-percent of the surface area of the mattress core assembly. Notably, the upper and lower mattress ticking assemblies completely cover the entirety of the mattress core as exemplified in FIGS. 1 and 2, therefore, the upper and lower mattress ticking assembly cover at least fifty percent of the surface area mattress core as ‘at least fifty-percent’ comprises one hundred percent.
Regarding claim 20, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim {51} wherein said upper and said lower mattress ticking assemblies extends over the entire surface area of the mattress core assembly (As illustrated in FIGS. 1 and 2).
Regarding claim 21, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim {51} wherein said peripheral portion of said upper mattress ticking assembly and said peripheral portion of said lower mattress ticking assembly extend along the entire length of said peripherally-extending side of said mattress core assembly. As illustrated in FIG. 1 and conveyed sectionally along any given edge through FIG. 2, the peripheral portions of the upper and lower mattress ticking assembly both extend entirely along the entire length of the peripherally-extending side of the mattress core assembly along the perimeter.
Regarding claim 22, Brogden in view of Rensink and McCain discloses the mattress of claim {51} wherein said mattress ticking assembly comprises elastomeric properties. Notably, Brogden acknowledges in Col. 5, lines 51-53 that “In one embodiment, the top encasing 14 can be made from, for example, at least one of the following materials: a knit polyester, a knit polyester with a polyurethane backing”, where polyurethane is known to possess elastomeric qualities, and that further in Col. 5, lines 62-65 “The material of the bottom encasing 12 can be any barrier material, for example, a material that has some elasticity and will hug or grip the side of the mattress 10”. 
Regarding claim 23, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim {51} wherein at least a portion of said {upper} mattress ticking assembly comprises a knitted fabric (Col. 5, lines 51-53).
Regarding claim 24, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim 23 wherein said knitted fabric comprises an elastic polyurethane material (Col. 5, lines 51-53; as set forth and explained in claim 22 above).
Regarding claim 25, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 51-53) the mattress of claim {51} wherein said peripheral portion of said upper mattress ticking assembly comprises an elastic material (Col. 5, lines 51-53), where polyurethane is known to exhibit elastic material qualities.
Regarding claim 26, Brogden in view of Rensink and McCain discloses (Brogden: Col. 5, lines 62-65) the mattress of claim {51} wherein said peripheral portion of said lower mattress ticking assembly comprises an elastic material (Col. 5, lines 62-65).
Regarding claim 27, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 1) the mattress of claim {51} wherein said upper and said lower mattress ticking assemblies are not connected to one another. As illustrated in FIG. 1, the upper and the lower mattress ticking assemblies are demonstrably not connected to one another at one instance/state.
Regarding claim 28, Brogden in view of Rensink and McCain discloses (Brogden: FIG. 2) the mattress of claim {51} wherein said upper and said lower mattress ticking assemblies are releasably attachable to one another. As illustrated in FIG. 2, the upper and lower mattress ticking assemblies are seen overlapping one another by elastic seams [26] and [40] and are releasable as illustrated in FIG. 2.
Regarding claim {52}, Brogden in view of Rensink and McCain discloses the mattress of claim 48 wherein said fire barrier layer provides flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027: “Per regulations, this provides a covering for the mattress that meets an open flame standard”).
Regarding claim {53}, Brogden in view of Rensink and McCain discloses the mattress of claim 48 wherein said upper mattress ticking assembly and said fire barrier layer in combination together are operable to provide flame resistant properties necessary for the mattress to meet the flammability standards of 16 CFR 1633 (paragraph 0027).
Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself and Carlitz (U.S. Pub. No. 2017/0325597), with Carlitz used as a teaching reference.
Regarding claim 11, Brogden in view of Rensink and McCain discloses (Rensink: FIG. 3), the mattress of claim 34 wherein said mattress core assembly comprises three or more mattress core elements (Rensink: as illustrated in FIG. 3) comprising flexible foams (Rensink: paragraph 0022) arranged so that the IFD values of the flexible foams are sequenced so that the values on the outer surfaces are lower than the IFD values of the inner foam elements. Notably, Rensink acknowledges for its incorporated plurality of foams (illustrated in FIG. 3) that “The cushion layer {20} may have an IFD rating of about 6 to about 18” (paragraph 0025), “The core may also have… an IFD of about 28 to 65” (paragraph 0023) and that “Base layer 18 will typically be a piece of foam that is less dense than core 12… with an IFD of about 28 to about 70” (paragraph 0024). 
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein the bottom and center foam element are explicitly recited as the IFD in particular being greater in the center/inner portion of the core and lesser at the outer portion of the core.
Regardless, Brogden in view of Rensink and McCain discloses the claimed invention except for the bottom foam element having an IFD value less the center foam element, though it is noted that the center foam element is denser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the foam elements as Rensink prescribes (paragraphs 0023-0025) such that IFD of the bottom foam element (Rensink: 18; FIG. 3, the outer element) is less than the inner center foam element (Rensink: 12; FIG. 3), where particularly, IFD is a known results effective variable in bedding that is selected pertinent to the person the bedding is intended for, where a higher IFD provides greater firmness, and a lower IFD provides softer firmness. Notably, applicant does not establish the particular arrangement of IFD values as significant, where notably in paragraph 0153, In re Aller, 105 USPQ 233.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of Mallory (U.S. Pub. No. 2006/0080782).
Regarding claim 29, Brogden in view of Rensink and McCain discloses (Brogden: FIGS. 1 and 2) the mattress of claim 1 wherein said upper and said lower mattress ticking assemblies are attached to one another (Brogden: as illustrated in FIGS. 1 and 2).
However, Brogden does not explicitly disclose wherein said upper and said lower mattress ticking assemblies are fixedly attached to one another.
Regardless, Mallory teaches (FIG. 4) a mattress assembly (as illustrated in FIG. 4) that comprises a mattress ticking assembly that comprises upper and lower mattress ticking assemblies (164 and 136 respectively; FIG. 4), wherein the upper and the lower mattress ticking assemblies are fixedly attached to one another (along 172 and 174; FIG. 4, further clarified in paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the fixedly attaching mechanisms of Mallory into Brogden (FIG. 2) between the upper and lower mattress ticking assemblies thereof (14 and 12 respectively; FIG. 2). Where Mallory acknowledges that “the single continuous overlapped flap 166 provides a continuum of gripping locations formed all around the periphery of a mattress assembly 162” (paragraph 0034).

Regarding claim 30, Brogden in view of Rensink, McCain, and Mallory discloses (Mallory: FIG. 4; paragraph 0034) the mattress assembly of claim 29 wherein said upper and said lower mattress ticking assemblies are at least partially attached to one another with sewn seams (As illustrated in FIG. 4, further clarified in paragraph 0034).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself.
Regarding claim 31, Brogden in view of Rensink and McCain discloses (FIG. 2) the mattress assembly of claim 48 wherein said {upper} mattress ticking assembly covers said {top} side of said mattress core assembly, said peripherally- extending side of said mattress core assembly, and only a portion of the {lower} side adjacent to the peripherally-extending side of the mattress core assembly.
However, Brogden does not disclose wherein said lower mattress ticking assembly extends over said bottom side of said mattress core assembly, said peripherally- extending side of said mattress core assembly, and only a portion of the upper side adjacent to the peripherally-extending side of the mattress core assembly.
Regardless, Brogden in view of Rensink and McCain discloses the claimed invention except for the lower mattress ticking covering the bottom side of the mattress core assembly, the peripheral sides, and a portion of the upper side. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have simply flipped Brogden in view of Rensink, McCain, and Mallory over, such that the upper mattress ticking assembly was thereafter the relative lower mattress ticking In re Einstein, 8 USPQ 167.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of Balonick et al. (U.S. Pat. No. 5,398,354), hereafter “Balonick”.
Regarding claim 33, Brogden in view of Rensink and McCain the mattress of claim 32. 
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein said lower mattress ticking assembly covers a portion of said second top side of said second mattress core assembly adjacent to the peripherally-extending side of said second lower mattress core assembly (As illustrated in Balonick: FIG. 3).
Regardless, Balonick teaches (FIGS. 1-3) a mattress (as illustrated in FIG. 3), with a mattress core assembly (As illustrated in FIG. 3), wherein said mattress core assembly comprises a first upper mattress core assembly (above 66 as illustrated in FIG. 3) disposed on a second lower mattress core assembly (66 and 67, FIG. 3), said first mattress core assembly having a first top side (horizontal surface beneath 26; FIG. 3), a first bottom side (nearingly adjacent with 66; FIG. 3), and a first peripherally-extending side (nearest numeral 26 on the top foam element illustrated in FIG. 3) disposed between said first top side and said first bottom side (As illustrated in FIG. 3), and said second mattress core assembly (66/67; FIG. 3) having a second top side (the top surface of 66; FIG. 3), a second bottom side (the surface beneath 67; FIG. 3), and a second peripherally-extending side disposed between said second top side and said second bottom side (spanning between the top surface of 66 and the bottom surface of 67; FIG. 3), and wherein said upper mattress ticking assembly covers said first top side (As illustrated in FIG. 3), said peripherally-extending sides of said first and second core (as illustrated in FIG. 3).

It would have been simple modification to have incorporated engagement of the second mattress core assembly with the lower mattress ticking assembly of Balonick (66/67, FIG. 3; 34; FIG. 2) into the mattress core assembly of Brogden in view of Rensink and McCain (Brogden: as illustrated in FIG. 2), where the incorporation thereof would avail a user the capability to modularly swap out cushioning elements as Balonick demonstrates (FIGS. 1 and 3), thereby permitting the user to customize the feel of the mattress further to their liking. Notably, Brogden in view of Rensink, McCain and Balonick retains its upper mattress ticking wherein a portion of the bottom side of said core adjacent to the peripherally-extending edge is covered.
Claim {40} is/are rejected under 35 U.S.C. 103 as being unpatentable over Brogden in view of Rensink and McCain in further view of itself with Murphy et al. 20090094755, hereafter “Murphy” used as a teaching reference.
Regarding claim {40}, Brogden in view of Rensink and McCain discloses the mattress of claim 34 wherein said fire barrier layer comprises a fire barrier sock disposed between said upper mattress ticking assembly and said mattress core assembly (Rensink: as stated in paragraphs 0007 and 0027).
However, Brogden in view of Rensink and McCain does not explicitly disclose wherein the fire barrier layer sock is comprised of a knitted material.
.
Response to Arguments
Applicant's arguments filed July 6th, 2021 have been fully considered but they are not persuasive.
Notably, applicant alleges that Brogden does not disclose ‘tickings’ but instead only ‘encasings’ (see page 12, first paragraph). Notably Examiner considered on this basis whether this feature was disclosed in the art or not. In further study of applicant’s Specification, applicant explicitly defined a ‘ticking’ as “the outermost layer of fabric or related material that encloses the core and upholstery materials of a mattress or mattress pad. A mattress ticking may consist of several layers of fabric or related materials quilted together” (paragraph 00187(c)). Given that Brogden does disclose the outermost encasings to be fabric (as explained and set forth in claim 34 above), and is the outermost layer that encloses the core and upholstery materials (the mattress: 10; FIG. 2), it does appear that Brogden discloses such a ‘ticking’ through references 12 and 14 that comprise the fabric material and are the outermost layer.
Where further it is explicitly defined by applicant as intrinsic evidence (that with precedent has held greater significance than extrinsic evidence such as dictionaries, technical manuals, codified laws a ticking filled with a resilient material used alone or in combination with other products intended or promoted for sleeping upon”. Where it is considered by the previous explicit definition of ticking that Brogden’s reference 10 is located interior and enveloped entirely by the outermost fabric layer (12/14; FIG. 2), where the mattress whether of foam, spring, air, water, or otherwise would be a resilient material that can be used alone and is intended or promoted for sleeping upon. Therefore, by applicant’s own explicit definition a mattress can be the operative core of the tickings in Brogden; where the entire assembly itself can be “a mattress” by applicant’s own asserted explicit definitions. Even the common definition of ticking may conventionally be known to be “a strong, durable material, typically striped, used to cover mattresses and pillows” (Oxford Languages). Brogden’s ‘encasings’ appear to fit the definition of ‘tickings’ and can be considered ticking by any other word in light of the similarity of the materials (fabric) the location (the outermost layer), and the function (enclosing the core and upholstery materials of the mattress). Therefore, Examiner is not persuaded that Brogden does not disclose the features of the independent claims (alongside any modifying arts) and the Rejection is maintained for reasons of record and matters elaborated upon in regard to applicant’s own explicit definitions.
Because Brogden (as a whole) is considered to be the mattress as set forth prior, the application of Rensink would be teaching for ‘said mattress’ of Brogden to have flame resistant properties that meets the flammability standards of the 16CFR 1633” since all mattresses are required to meet this standard if they are to be sold in the U.S. Whether the application of flame resistance is through the tickings of Brogden or through the core assembly (through the constituent mattress 10), the combination of Rensink and Brogden will still teach a mattress having flame resistant properties that meets the flammability standards of the 16 CFR 1633. Since Brogden is in fact a mattress by applicant’s own explicit definitions, the flammability standard would still be required to be met. Applicant further admits (page 14, second to last paragraph) that at most, one skilled in the art in light of the teachings of 
Particular to applicant’s allegations (page 15, final three paragraphs) the Rensink teaches at most one skilled would modify the conventional mattress (presumably reference 10 of Brogden). Notably, applicant cites paragraph 0007 that indicates a ‘flame/fire retardant sock may also be provided to enclose the completed mattress. Because Brogden’s tickings (as previously defined, explained and set forth above), cover a completed mattress (reference 10 of Brogden in FIG. 2), it is unclear why a person of ordinary skill in the art would modify the ‘completed mattress’ (a constituent mattress in a larger mattress that meets applicant’s own definitions), to have the flame resistant ticking, when Rensink clearly states enclosing the completed mattress. Where clearly Brogden (with modifying references thereof) provides a nested, zipperless mattress ticking through 12 and 14 (Brogden; FIG. 2), where the mattress possesses a mattress core assembly (10), and where the mattress meets the flammability standards (As Rensink states is required to be facilitated in a broad capacity). Where further it is considered that Brogden possesses a nested, zipperless mattress ticking assembly (12 and 14; Brogden; 
Particular to applicant’s allegation concerning Balonick et al, Carlitz, Becker, and Mallory, failing to disclose the features of the independent claim, this appears to be moot as McCain addresses the deficiencies applicant alleges.
The Rejection of claims 5-7, 10-11, and 16-36 are therefore maintained for reasons of record and for the explanations expounded upon as set forth in the current Office Action alongside the new grounds of rejection concerning McCain’s contributions. New claims {40-53} (in light of the Claim Objection prior) are further rejected under the grounds of Brogden in view of McCain and Rensink.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673 
                                                                                                                                                                                                       

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
9/10/2021